                                                                       Case 2:20-cv-00284-JCM-VCF Document 15 Filed 12/02/20 Page 1 of 4


                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   CHRISTOPHER A. LUND
                                                                       Nevada Bar No. 12435
                                                                   4   Email: clund@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048

                                                                   7   Attorneys for Defendants
                                                                              Royce Plowman and Madison Smith
                                                                   8
                                                                                                 UNITED STATES DISTRICT COURT
                                                                   9
                                                                                                         DISTRICT OF NEVADA
                                                                  10
                                                                       EDWARD KELLER, JR., individually,                  Case No. 2:20-cv-00284-JCM-VCF
                                                                  11
                                                                                                    Plaintiff,
3960 Howard Hughes Parkway, Suite 600




                                                                  12                                                      STIPULATION AND PROPOSED ORDER
                                                                       vs.                                                TO EXTEND DISCOVERY DEADLINES
                                        Las Vegas, Nevada 89169




                                                                  13
                                                                       ROYCE PLOWMAN, individually, MADISON               (FIRST REQUEST)
                                                                  14   SMITH, individually; DOES I through X,
                                                                       inclusive; ROE CORPORATIONS XI through
                                                                  15   XX, inclusive,

                                                                  16                                Defendants.

                                                                  17

                                                                  18          IT IS HEREBY STIPULATED AND AGREED, between the parties and their attorneys

                                                                  19   of record, that the current discovery deadlines be extended approximately sixty days (60)

                                                                  20   days pursuant to Local Rule 26-1(b).

                                                                  21                                                 I.

                                                                  22                             DISCOVERY COMPLETED TO DATE

                                                                  23          1.     The parties have conducted the FRCP 26.1 Early Case Conference.

                                                                  24          2.     The parties have produced their respective Lists of Witnesses and Documents, and

                                                                  25   supplements thereto pursuant to FRCP 26(a).

                                                                  26          3.     Plaintiff has propounded discovery to Defendants.

                                                                  27          4.     Defendants have propounded discovery to Plaintiff.

                                                                  28          5.     Plaintiff has responded to Defendants’ discovery requests.

                                                                                                                     1
                                                                       Case 2:20-cv-00284-JCM-VCF Document 15 Filed 12/02/20 Page 2 of 4


                                                                   1          7.      Defendants have responded to Plaintiff’s discovery requests.

                                                                   2          8.      Defendants have taken the deposition of Plaintiff Edward Keller, Jr. on November

                                                                   3                  3, 2020.

                                                                   4          9.      Plaintiff is scheduled to take the depositions of Defendants MADISON Smith and

                                                                   5                  ROYCE Plowman on December 7, 2020.

                                                                   6          10.     Plaintiff has participated in an Independent Medical Examination on November 1,

                                                                   7                  2020.

                                                                   8                                                   II.

                                                                   9                      DISCOVERY THAT REMAINS TO BE COMPLETED

                                                                  10          1.      Deposition of Defendant Madison Smith.

                                                                  11          2.      Deposition of Defendant Royce Plowman.
3960 Howard Hughes Parkway, Suite 600




                                                                  12          3.      Deposition(s) of Plaintiff Edward Keller Jr.’s treating physicians.
                                        Las Vegas, Nevada 89169




                                                                  13          4.      Deposition of other percipient witnesses.

                                                                  14          5.      Initial expert disclosures.

                                                                  15          6.      Rebuttal expert disclosures.

                                                                  16          7.      Depositions of experts.

                                                                  17          8.      Issuing subpoenas to additional third-parties, including Edward Keller Jr.’s

                                                                  18   medical providers (if any).

                                                                  19          9.      Additional written discovery (if necessary).

                                                                  20          10.     Any remaining discovery the parties deem relevant and necessary as discovery

                                                                  21   continues.

                                                                  22                                                         III.

                                                                  23     REASONS THE PARTIES REQUEST TO EXTEND THE DISCOVERY DEADLINES

                                                                  24          Good cause exists for an extension due to the COVID-19 pandemic and the holidays, as

                                                                  25   the Parties have not been able to conduct all necessary depositions, obtain relevant medical

                                                                  26   records, or have potential expert witnesses review all relevant records and documents to

                                                                  27   complete reports. In addition, the Parties are discussing settlement and are looking to avoid costs

                                                                  28   of retaining, disclosing, and deposing experts to facilitate settlement. Therefore, the Parties

                                                                                                                       2
                                                                       Case 2:20-cv-00284-JCM-VCF Document 15 Filed 12/02/20 Page 3 of 4


                                                                   1   request additional time to complete discovery.

                                                                   2                                                    IV.

                                                                   3                   CURRENT DISCOVERY DEADLINES AND TRIAL DATE

                                                                   4          Last day to amend pleadings or add parties:            December 1, 2020.

                                                                   5          Initial expert disclosure:                             December 1, 2020.

                                                                   6          Rebuttal expert disclosures:                           February 1, 2021.

                                                                   7          Discovery cut-off:                                     March 1, 2021.

                                                                   8          Dispositive motions:                                   March 31, 2021.

                                                                   9          Trial:                                                 TBD.

                                                                  10                                                    V.

                                                                  11                   PROPOSED DISCOVERY DEADLINES AND TRIAL DATE
3960 Howard Hughes Parkway, Suite 600




                                                                  12          Last day to amend pleadings or add parties:            December 1, 2020.
                                        Las Vegas, Nevada 89169




                                                                  13          Initial expert disclosure:                             February 1, 2021.

                                                                  14          Rebuttal expert disclosures:                           April 2, 2021.

                                                                  15          Discovery cut-off:                                     April 30, 2021.

                                                                  16          Dispositive motions:                                   May 31, 2021.

                                                                  17          Trial:                                                 TBD.

                                                                  18                                                    VI.

                                                                  19                                       CURRENT TRIAL DATE

                                                                  20          There is currently no trial date set in this case. Therefore, the requested extension of the

                                                                  21   aforementioned deadlines will not affect the trial in this matter.

                                                                  22   ///

                                                                  23   ///

                                                                  24   ///

                                                                  25   ///

                                                                  26   ///

                                                                  27   ///

                                                                  28   ///

                                                                                                                        3
                                                                       Case 2:20-cv-00284-JCM-VCF Document 15 Filed 12/02/20 Page 4 of 4


                                                                   1          The parties represent this Stipulation is sought in good faith and not interposed for delay

                                                                   2   or any other improper purpose.

                                                                   3   DATED this 1st day of December 2020.                               DATED this 1st day of December 2020.

                                                                   4   HICKS & BRASIER, PLLC                                              TYSON & MENDES LLP

                                                                   5   /s/ Steven M. Rogers                                               /s/ Christopher A. Lund
                                                                       STEVEN M. ROGERS                                                   THOMAS E. MCGRATH
                                                                   6   Nevada Bar No. 10975                                               Nevada Bar No. 7086
                                                                       HICKS & BRASIER, PLLC                                              CHRISTOPHER A. LUND
                                                                   7   2630 South Jones Boulevard                                         Nevada Bar No. 12435
                                                                       Las Vegas, Nevada 89146                                            3960 Howard Hughes Parkway, Suite 600
                                                                   8   Tel: (702) 628-9888                                                Las Vegas, Nevada 89169
                                                                       Attorneys for Plaintiff Edward Keller, Jr.                         Tel: (702) 724-2648
                                                                   9                                                                      Attorneys for Defendants Royce Plowman and
                                                                                                                                          Madison Smith
                                                                  10
                                                                                                                                    ORDER
                                                                  11
3960 Howard Hughes Parkway, Suite 600




                                                                              Based upon the Stipulation of the parties hereto, and with good cause appearing:
                                                                  12
                                        Las Vegas, Nevada 89169




                                                                  13          IT IS HEREBY ORDERED that the discovery deadlines are extended as follows:

                                                                  14          Last day to amend pleadings or add parties:                          December 1, 2020.

                                                                  15          Initial expert disclosure:                                           February 1, 2021.

                                                                  16          Rebuttal expert disclosures:                                         April 2, 2021.

                                                                  17          Discovery cut-off:                                                   April 30, 2021.

                                                                  18          Dispositive motions:                                                 May 31, 2021.

                                                                  19          Trial:                                                               To be Determined.

                                                                  20          IT IS FURTHER ORDERED, that an amended scheduling order will not be issued. This

                                                                  21   Stipulation will take the place of the amended scheduling order.

                                                                  22          IT IS SO ORDERED.
                                                                                          2nd
                                                                  23          DATED this ______ day of December 2020.

                                                                  24

                                                                  25
                                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                  26
                                                                            Joint Pretrial Order -June 30, 2021.
                                                                  27        If dispositive motions are filed, the deadline
                                                                            for filing the joint pretrial order will be suspended
                                                                            until 30 days after decision on the dispositive
                                                                  28        motions or further court order.

                                                                                                                                      4
